To: Directors and Executive Officers of Millipore Corporation Date: April 27, 2010 Subject: Notice of Blackout Period and Regulation BTR Trading Restrictions This blackout notice (“Blackout Notice”) is being provided in order to notify you that directors and executive officers of Millipore Corporation (“Millipore”) will be prevented from buying or selling shares of Millipore common stock (such shares, “Millipore Shares”, and such stock, “Millipore Stock”) from May 27, 2010 at 4 p.m. Eastern Time through the week of June 27, 2010 (which period may be extended or shortened, as described below).This is due to a “blackout period” with respect to the Millipore Common Stock Fund (the “Millipore Stock Fund”) in the Millipore Corporation Employees’ Participation and Savings Plan (the “Plan”) that will apply in connection with the anticipated acquisition of Millipore by Merck KGaA, pursuant to which shares of Millipore common stock (“Millipore Shares”) will be exchanged for cash consideration (the “Share Exchange”). The blackout period will occur because, in connection with the Share Exchange, the Millipore Stock Fund will be eliminated from the Plan, and the administrator of the Plan will impose restrictions on certain transactions involving the participants’ accounts and the Millipore Stock Fund for a short period of time in order to implement such elimination. During this time, participants will be unable to diversify the portions of their accounts invested in the Millipore Stock Fund, direct contributions to be invested in the Millipore Stock Fund, obtain a loan from the Plan if they have balances currently invested in the Millipore Stock Fund or obtain distributions from the Plan if they have balances currently invested in the Millipore Stock Fund. Section 306(a) of the Sarbanes-Oxley Act and Regulation BTR (i.e., the Blackout Trading Restriction), promulgated by the Securities and Exchange Commission (“SEC”), generally require a blackout period to be imposed during which directors and executive officers are subject to trading restrictions if 50% or more of the participants in all individual account plans of an issuer are prohibited from engaging in transactions with respect to the issuer’s equity securities in their plan accounts for more than three consecutive business days, and also generally require that we provide you and the SEC with advance notice of such a blackout period. During the blackout period, whether or not you participate in the Plan, your ability to exercise or receive Millipore stock options or other Millipore equity awards or otherwise trade in Millipore Shares held outside of the Plan will be restricted.Specifically, you will be prohibited from directly or indirectly purchasing, selling, acquiring or transferring any Millipore Share or derivative security with respect to Millipore Shares that you acquired in connection with your service or employment as a director or executive officer of Millipore (or any successor or subsidiary corporation). The trading restrictions will not apply to Millipore Shares that were not acquired in connection with your service as a director or executive officer.You should note, however, that there is a rebuttable presumption that any Millipore Shares sold during a blackout period are not exempt from the rule (i.e., you will bear the burden of proving that the securities were not “acquired in connection with service or employment”).In addition, the SEC’s rules provide a limited number of exemptions from the trading restriction; most notably these include bona fide gift transactions and purchases or sales under qualified “10b5-1 plans”.We strongly recommend that you consult with us before entering into any transaction in Millipore Shares during the blackout period. Please note that trading restrictions implemented because of a blackout period are in addition to any trading restrictions under Millipore’s insider trading policy. As noted above, the blackout period, and therefore any period of trading restrictions for directors and executive officers of Millipore, is scheduled to begin on May 27, 2010 at 4 p.m. Eastern Time and is scheduled to end during the week of June 27, 2010.The blackout period may be extended or shortened as deemed necessary by Millipore in view of the timing of the closing of the Share Exchange.You will be notified directly in the event that there are changes to the dates. After the blackout period ends, you will be permitted to resume transactions in Millipore Shares, subject to the requirements of the Millipore’s insider trading policy. Questions regarding this Blackout Notice or the blackout period may be directed to: Jeffrey Rudin Vice President & General Counsel 290 Concord Road Billerica, Massachusetts, (978) 715-4321 Important Legal Information No statement in this document is an offer to purchase or a solicitation of an offer to sell securities.
